Case 2:17-cr-20183-MAG-RSW ECF No. 494, PageID.2569 Filed 07/02/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
          Plaintiff,

 vs.                                            Case No. 17-20183
                                                HON. MARK A. GOLDSMITH

 HAROLD LASHAWN NERO (D-5),
           Defendant.
 _____________________________________________________________

                   DEFENDANT’S RESPONSE TO
       GOVERNMENT’S MOTION TO STRIKE NERO’S UNTIMELY AND
       IMPROPER MOTION (“SUPPLEMENTAL BRIEF”) AND TO STAY
                    RESPONSE (R. 492) [Doc. 493]

       Defendant Harold Nero moves this Honorable Court to deny the

 government’s motion because there is good cause for filing the supplemental brief

 and there is no prejudice to the government.

       Alternatively, Defendant moves to extend or reset the motion filing deadline

 to file his supplemental brief (Doc. 492) as a separate motion.

                                        Respectfully submitted,
 Dated: July 2, 2020
                                        By: /s/Mark H. Magidson
                                          MARK H. MAGIDSON (P25581)
                                          Attorney for Defendant Nero
                                          615 Griswold, Suite 810
                                          Detroit, MI 48226
                                          (313) 963-4311
                                          mmag100@aol.com




                                                                          Page 1 of 5
Case 2:17-cr-20183-MAG-RSW ECF No. 494, PageID.2570 Filed 07/02/20 Page 2 of 5




                     BRIEF IN SUPPORT OF
                  DEFENDANT’S RESPONSE TO
      GOVERNMENT’S MOTION TO STRIKE NERO’S UNTIMELY AND
      IMPROPER MOTION (“SUPPLEMENTAL BRIEF”) AND TO STAY
                   RESPONSE (R. 492) [Doc. 493]



                                       FACTS

       Although discovery has been available to the defense, it is voluminous, and

 defense counsel has been working diligently on many motions, issues, and

 investigations while the case has been pending. The complexity of the case led this

 Court to finding excludable delay since May 2018. The government filed a motion

 for continuance and finding excludable delay on May 30, 2018. (Doc. 191). This

 Court granted the government’s motion and found excludable the period up to

 November 18, 2018. (Doc. 200). The government filed a second motion for

 continuance and finding excludable delay on November 15, 2018. (Doc. 250). This

 Court granted the government’s motion and found excludable the period up to

 January 6, 2020. (Doc. 273). The government again filed a third motion for

 continuance and finding excludable delay on November 5, 2019 (Doc. 366). The

 Court granted that motion and found excludable the period up to September 9,

 2020. (Doc. 373).

       No hearing date has been scheduled for the hearing on Nero’s motion to

 suppress his statements. And the trial date is scheduled for January 11, 2021.



                                                                            Page 2 of 5
Case 2:17-cr-20183-MAG-RSW ECF No. 494, PageID.2571 Filed 07/02/20 Page 3 of 5




                                    ARGUMENT


       Under Fed. R. Crim. P. 12(c)(2) and (3), this court may extend or reset the

 deadline for pretrial motions, and a court may consider an untimely motion if the

 party shows good cause.

       Defendant Nero filed a motion to suppress (Doc. 343) on September 18,

 2019. The relief requested was suppression of his statements made involuntarily to

 the police.

       Because of the complexity of the case and the voluminous discovery, the

 additional grounds for suppression of Nero’s statements was only recently

 discovered. The defense filed a supplemental brief because the relief and witnesses

 necessary at an evidentiary hearing are the same, although an alternate theory for

 suppression is argued.

       The defense did not seek concurrence because the relief was the same, and

 the defense has always considered and treated the supplemental brief that he filed

 (Doc. 492) to be a supplemental brief and not a separate motion or a reply.

       It would be beneficial in a complex case like this one to adjudicate the

 suppression of the statement issue now, to create a record for appellate review.

       Finally, there will be no prejudice to the government or the efficiency and

 economy of the judicial docket if an enlargement of time to file is granted and this

 issue is heard and decided. No hearing date has been scheduled yet for the motion,

                                                                            Page 3 of 5
Case 2:17-cr-20183-MAG-RSW ECF No. 494, PageID.2572 Filed 07/02/20 Page 4 of 5




 and the trial does not begin until January 11, 2021. This court has discretion to

 grant an extension of time. This is not a situation where Defendant waited to the

 11th hour to present a case or even after the 11th hour. A District court dismissed

 defendant’s motion to dismiss indictment as untimely because Fed. R. Crim. P.

 12(b)(3)(B) required motions to dismiss the indictment before trial, but defendant

 waited until six months after trial to file his motion. United States v. Figueroa-

 Ocampo, 138 Fed. Appx. 988 (9th Cir. 2005). Nero has submitted this

 supplemental theory six months prior to trial which should be sufficient time for

 the government to prepare or respond to the motion.

       Nero has objected to the continuances granted while he has been in custody,

 and now there has been an additional delay because of COVID-19. Flexibility is in

 the interest of due process and fair trial proceedings under the circumstances here

 where there is no prejudice to the government while Nero has been in long term

 pretrial custody.



       WHEREFORE, Defendant Nero moves this Honorable Court to deny the

 government’s motion to strike; or alternatively, extend or reset the motion filing

 deadline.




                                                                             Page 4 of 5
Case 2:17-cr-20183-MAG-RSW ECF No. 494, PageID.2573 Filed 07/02/20 Page 5 of 5




                                         Respectfully submitted,
 Dated: July 2, 2020
                                         By: /s/Mark H. Magidson
                                           MARK H. MAGIDSON (P25581)
                                           Attorney for Defendant Nero
                                           615 Griswold, Suite 810
                                           Detroit, MI 48226
                                           (313) 963-4311
                                           mmag100@aol.com




                            CERTIFICATE OF SERVICE

       I certify that on July 2, 2020, I electronically filed the above Response with

 the Clerk of the Court using the CM/ECF system, which will send notification of

 such filing to the parties of record.

                                         By: /s/Mark H. Magidson
                                           MARK H. MAGIDSON (P25581)
                                           Attorney for Defendant Nero




                                                                            Page 5 of 5
